UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Tax Smart Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: July 31, 2008 Item 1. Schedule of Investments: Putnam Tax Smart Equity Fund The fund's portfolio 7/31/08 (Unaudited) COMMON STOCKS (98.7%)(a) Shares Value Advertising and Marketing Services (0.8%) Omnicom Group, Inc. 27,120 Aerospace and Defense (3.8%) Boeing Co. (The) 16,000 977,760 General Dynamics Corp. 13,700 1,221,218 L-3 Communications Holdings, Inc. 7,514 741,557 Lockheed Martin Corp. 10,592 1,105,063 United Technologies Corp. 18,900 1,209,222 Automotive (0.9%) AutoZone, Inc. (NON) 4,600 599,334 Johnson Controls, Inc. 22,500 678,600 Banking (5.4%) Bank of America Corp. 81,554 2,683,127 Bank of New York Mellon Corp. (The) 38,800 1,377,400 U.S. Bancorp 57,014 1,745,199 Wells Fargo & Co. 54,500 1,649,715 Beverage (1.5%) PepsiCo, Inc. 30,600 Biotechnology (0.6%) Amgen, Inc. (NON) 13,400 Chemicals (2.0%) Monsanto Co. 13,263 1,579,756 Potash Corp. of Saskatchewan (Canada) 5,502 1,123,894 Commercial and Consumer Services (1.9%) Dun & Bradstreet Corp. (The) 16,418 1,586,636 Expedia, Inc. (NON) (S) 30,300 592,971 Priceline.com, Inc. (NON) (S) 3,400 390,830 Communications Equipment (3.9%) Cisco Systems, Inc. (NON) 140,200 3,082,998 Nokia OYJ ADR (Finland) 49,400 1,349,608 Qualcomm, Inc. 16,300 902,042 Computers (5.7%) Apple Computer, Inc. (NON) 14,207 2,258,203 Dell, Inc. (NON) (S) 28,500 700,245 EMC Corp. (NON) 52,800 792,528 Hewlett-Packard Co. 62,870 2,816,576 IBM Corp. 10,200 1,305,396 Conglomerates (2.5%) Danaher Corp. 11,700 931,905 General Electric Co. 86,700 2,452,743 Consumer Finance (1.0%) American Express Co. 22,300 827,776 Capital One Financial Corp. 11,704 489,929 Consumer Goods (2.5%) Energizer Holdings, Inc. (NON) 8,036 573,288 Procter & Gamble Co. (The) 44,500 2,913,860 Electric Utilities (1.4%) Exelon Corp. 13,700 1,077,094 Pepco Holdings, Inc. 32,400 808,056 Electronics (1.5%) Amphenol Corp. Class A 14,700 700,749 Intel Corp. 63,200 1,402,408 Energy (Oil Field) (1.8%) Halliburton Co. 25,100 1,124,982 National-Oilwell Varco, Inc. (NON) 17,100 1,344,573 Financial (2.0%) Freddie Mac 32,466 265,247 JPMorgan Chase & Co. 59,700 2,425,611 Food (1.9%) General Mills, Inc. 22,300 1,435,897 Kraft Foods, Inc. Class A 35,800 1,139,156 Health Care Services (4.8%) Aetna, Inc. 22,864 937,653 Express Scripts, Inc. (NON) 13,235 933,597 McKesson Corp. 22,200 1,242,978 Medco Health Solutions, Inc. (NON) 20,858 1,034,140 Quest Diagnostics, Inc. 24,244 1,288,811 UnitedHealth Group, Inc. 38,863 1,091,273 Insurance (1.9%) American International Group, Inc. 49,157 1,280,540 Berkshire Hathaway, Inc. Class B (NON) 176 673,904 Genworth Financial, Inc. Class A 43,685 697,649 Investment Banking/Brokerage (4.3%) Franklin Resources, Inc. 8,418 846,935 Goldman Sachs Group, Inc. (The) 17,897 3,293,764 Lehman Brothers Holdings, Inc. 45,200 783,768 Merrill Lynch & Co., Inc. 36,900 983,385 Lodging/Tourism (0.6%) Carnival Corp. 23,200 Machinery (1.9%) Caterpillar, Inc. 12,573 874,075 Deere (John) & Co. 12,700 891,032 Terex Corp. (NON) 17,900 847,207 Manufacturing (2.7%) Eaton Corp. 10,200 724,608 Illinois Tool Works, Inc. 20,100 941,685 Mettler-Toledo International, Inc. (NON) 11,872 1,276,359 Roper Industries, Inc. 11,700 715,806 Media (1.0%) Walt Disney Co. (The) 47,000 Medical Technology (2.1%) Medtronic, Inc. 42,747 2,258,324 Waters Corp. (NON) 9,300 631,842 Metals (1.0%) Freeport-McMoRan Copper & Gold, Inc. Class B 8,879 859,043 Nucor Corp. 9,300 532,146 Oil & Gas (11.4%) Apache Corp. 13,500 1,514,295 Chevron Corp. 35,100 2,968,056 ConocoPhillips 24,238 1,978,306 Devon Energy Corp. 14,300 1,356,927 Exxon Mobil Corp. 29,800 2,396,810 Hess Corp. 9,874 1,001,224 Marathon Oil Corp. 25,200 1,246,644 Occidental Petroleum Corp. 21,100 1,663,313 Suncor Energy, Inc. (Canada) 12,358 673,511 XTO Energy, Inc. 18,850 890,286 Pharmaceuticals (5.6%) Abbott Laboratories 24,900 1,402,866 Eli Lilly & Co. 31,900 1,502,809 Johnson & Johnson 44,700 3,060,609 Merck & Co., Inc. 53,500 1,760,150 Publishing (0.3%) Wiley (John) & Sons, Inc. Class A 9,813 Railroads (0.9%) Burlington Northern Santa Fe Corp. 11,800 Real Estate (0.3%) General Growth Properties, Inc. (R) 13,891 Regional Bells (2.6%) AT&T, Inc. 81,443 2,509,259 Verizon Communications, Inc. 34,600 1,177,784 Restaurants (1.8%) Burger King Holdings, Inc. 26,777 718,427 McDonald's Corp. 28,500 1,704,015 Retail (6.0%) Best Buy Co., Inc. (S) 31,060 1,233,703 Costco Wholesale Corp. (S) 11,300 708,284 CVS Caremark Corp. 60,240 2,198,760 GameStop Corp. (NON) 18,600 753,486 Staples, Inc. 52,900 1,190,250 TJX Cos., Inc. (The) 15,600 525,876 Wal-Mart Stores, Inc. 28,400 1,664,808 Software (4.7%) Adobe Systems, Inc. (NON) (S) 28,800 1,190,880 Akamai Technologies, Inc. (NON) (S) 14,696 343,005 Microsoft Corp. 98,000 2,520,560 Oracle Corp. (NON) 82,300 1,771,919 Symantec Corp. (NON) 28,400 598,388 Technology Services (2.3%) Accenture, Ltd. Class A (Bermuda) 33,464 1,397,457 Google, Inc. Class A (NON) 3,584 1,697,920 Tobacco (1.4%) Altria Group, Inc. 22,100 449,735 Philip Morris International, Inc. 28,200 1,456,530 Total common stocks (cost $143,611,133) INVESTMENT COMPANIES (0.8%)(a) (cost $1,124,192) Shares Value S&P 500 Index Depository Receipts (SPDR Trust Series 1) 9,000 SHORT-TERM INVESTMENTS (2.8%)(a) Shares Value Putnam Prime Money Market Fund (e) 1,049,284 $1,049,284 Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.96% and due dates ranging from August 1, 2008 to September 26, 2008 (d) $2,760,748 2,757,300 Total short-term investments (cost $3,806,584) TOTAL INVESTMENTS Total investments (cost $148,541,909) (b) NOTES (a) Percentages indicated are based on net assets of $137,358,293 . (b) The aggregate identified cost on a tax basis is $153,572,932, resulting in gross unrealized appreciation and depreciation of $3,930,649 and $16,933,673, respectively, or net unrealized depreciation of $13,003,024. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2008, the value of securities loaned amounted to $2,681,211. The fund received cash collateral of $2,757,300 which is pooled with collateral of other Putnam funds into 70 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $17,058 for the period ended July 31, 2008. During the period ended July 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $41,320,369 and $40,345,718, respectively. On September 17, 2008 the Trustees of the fund voted to close Putnam Prime Money Market Fund effective September 17, 2008. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2008. ADR, after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Lehman Brothers Holdings Inc. made a bankruptcy filing on September 15, 2008, subsequent to the reporting period. The reported values of the fund's positions as of July 31, 2008 in the securities of Lehman or its affiliates and in derivatives to which Lehman or its affiliates is a counterparty do not reflect these developments or portfolio transactions after July 31, 2008. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Tax Smart Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008
